ORDER GRANTING REINSTATEMENT
The Indiana Supreme Court Disciplinary Commission has unanimously recommended that the respondent, Steven H. Goldstein, be reinstated to the practice of law in this state.
A majority of this Court, being duly advised, now finds that the Commission's ree-ommendation should be approved and that the petitioner should be reinstated.
IT IS, THEREFORE, ORDERED that Steven H. Goldstein is hereby reinstated as an attorney in the state of Indiana.
The Clerk of this Court is directed to forward notice of this Order to the parties and their attorneys of record, to the Indiana Board of Law Examiners, to the Indiana Commission for Continuing Legal Education, and to all parties who were previously notified of this Court's Order accepting the respondent's resignation from the practice of law.
/s/ Randall T. Shepard For the Court,
Randall T. Shepard Chief Justice of Indiana
DeBRULER, DICKSON, and SELBY, JJ., concur.
SHEPARD, C.J., and SULLIVAN, J., dissent as to the date of reinstatement and would delay until July 25, 1996.